437 F.2d 1202
Edwin L. CLARK, Plaintiff-Appellant,v.Walter E. CRAVEN, Defendant-Appellee.
No. 25350.
United States Court of Appeals, Ninth Circuit.
Jan. 4, 1971Rehearing Denied Feb. 2, 1971.

Edwin L. Clark, in pro per.
Thomas C. Lynch, Cal., Atty. Gen., Michael Phelan, Don Jacobson, Deputy Attys. Gen., San Francisco, Cal., for appellee.
John Van Geldern, Represa, Cal., for amicus curiae.
Before CHAMBERS, BARNES and TRASK, Circuit Judges.
PER CURIAM:


1
The decision of the district court denying habeas corpus relief is affirmed.


2
Petitioner asserts that the California statutes proscribing possession of marihuana (for which he is incarcerated) violates due process substantively because there is no basis for a finding that a harm to society exists.  The decisions are against petitioner.  See People v. Irvin, 264 Cal.App.2d 747, 70 Cal.Rptr. 892, and Bettis v. United States, 9 Cir., 408 F.2d 563.